Citation Nr: 0715127	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  02-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right true vocal cord paralysis with hoarseness.

2.  Entitlement to service connection for ear drum damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1953 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By way of rating decision dated in May 2006, the 
veteran was granted service connection for an adjustment 
disorder with anxious features and hearing loss.  This is 
considered a full grant as to the benefits sought; therefore, 
these issues are no longer considered to be in appellate 
status.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as right true vocal cord paralysis with 
hoarseness, is productive of right true vocal cord paralysis 
without evidence of thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has ear drum damage due to 
his service in the military.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected right true vocal cord paralysis 
with hoarseness have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6516 
(2006).

2.  Ear drum damage was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in April 2002, August 2002, January 2004 and 
June 2006 letters, the RO provided timely notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection and increased ratings claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish earlier 
effective dates until the June 2006 letter.  As such, the 
VCAA notice was deficient as to timing.  Nevertheless, the 
Board finds that such error is not prejudicial to the veteran 
because in light of the denial of entitlement to a higher 
rating for the increased rating claim on appeal and denial of 
entitlement to service connection for the service connection 
claim on appeal, any question as to the appropriate effective 
date to be assigned is rendered moot.  Moreover, it is 
pertinent to note that the evidence does not show, nor does 
the veteran or his representative contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claims.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.



Analysis

Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected right true vocal cord 
paralysis with hoarseness is currently rated as 10 percent 
disabling under Diagnostic Code 6516.  This Diagnostic Code 
dictates that for chronic laryngitis, a 10 percent evaluation 
is assigned for hoarseness with inflammation of cords or 
mucous membrane.  A disability rating of 30 percent requires 
evidence of hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.

The relevant medical evidence of record includes a May 2002 
VA examination report which notes that on physical 
examination, the veteran's oral cavity had no lesions or 
masses and the hypopharynx and larynx were within normal 
limits.  

An April 2004 VA examination report noted that on physical 
examination, the veteran had no lesions in his nasopharynx.  
His hypopharynx showed a retroflexed epiglottis with abnormal 
right true vocal cord which appeared to be hypoplastic when 
compared to the left.  There was no movement definitely seen 
in the right true vocal cord; however, there was no glottic 
gap notice, and the veteran appeared to have an extremely 
well compensated left true vocal cord.  The examiner was 
unable to say definitely that the veteran's right cord had no 
mobility at the time, but per his history, it was strongly 
suggestive of this type lesion.  A December 2005 addendum to 
the April 2004 VA examination report noted that after the 
examiner had reviewed the veteran's c-file and noted the 
veteran's lack of complaints related to his voice and/or 
swallowing, he diagnosed the veteran with right true vocal 
cord paralysis, secondary to carotid endarterectomy surgery.

The veteran's VA treatment records and private medical 
records for the salient time period contain no other evidence 
relevant to rating the veteran's right vocal cord disability.  

Clearly the medical evidence of record shows right vocal cord 
paralysis; however, it also shows that the veteran has no 
complaints related to voice or swallowing and that there is 
no evidence of thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
As such, the Board finds that a 30 percent disability rating 
is not warranted and that the current 10 percent disability 
rating accurately captures the extent and severity of the 
veteran's disability.

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of reference 
to complaints or diagnosis of any injury or disease of the 
ear drum.  Moreover, the Board notes that the veteran's post-
service medical records fail to document any evidence of an 
ear drum injury or disability.  In fact, a May 2002 VA 
examination showed that the veteran's tympanic membranes (ear 
drums) were clear and intact and an April 2004 VA examination 
report shows that the veteran's tympanic membranes were 
within normal limits bilaterally without evidence of 
infection or middle ear disease.  Thus, there is no evidence 
of a current disability manifested by ear drum damage.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of a current disability 
manifested by ear drum damage, there is no basis for the 
grant of service connection for such disability.  A medical 
diagnosis of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer, supra at 225.  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where disability is present.  See also Gilpin, supra.  
(Service connection may not be granted unless a current 
disability exists).  The veteran does not currently have a 
diagnosis of a current disability manifested by ear drum 
damage.  The Court has held that there can be no valid claim 
without proof of a present disability.  Rabideau, supra.  

Without a diagnosis of a current disability manifested by ear 
drum damage, service connection can not be granted for this 
condition.  The preponderance of the evidence is against the 
claim for service connection for a current disability 
manifested by ear drum damage, and it must be denied.       

In summary, in light of the complete lack of objective 
evidence of any in-service disease, event or injury of the 
ear drum, and the lack of evidence showing any current ear 
drum disability, entitlement to service connection for a 
disability manifested by ear drum damage is not warranted.

Conclusion

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability rating in excess of 10 percent 
for right true vocal cord paralysis with hoarseness is 
denied.

Entitlement to service connection for ear drum damage is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


